DETAILED ACTION
The instant application having Application No. 17/403523 filed on 08/16/2021 is presented for examination by the examiner.

Claims 1-18 were cancelled. Claims 19-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,115,789 B2. The limitations recited in claims 19-32 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-6 of U.S. Patent No. 11,115,789 B2. 

Instant Application
US Patent 11115789 B2
Claim 19

A method for transmitting Hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information by a first user equipment (UE) in wireless communication system, the method comprising: 

receiving, from a base station (BS), first information related to a sidelink resource set including a plurality of sidelink time resources;” 




transmitting, to a second UE, one or more sidelink data channels based on the sidelink resource set; and

transmitting, to the BS via an uplink resource, the HARQ-ACK information based on the one or more sidelink data channels, wherein the uplink resource is after a last sidelink time resource in the sidelink resource set

Claim 1

A method for a first user equipment (UE) operating in a wireless communication system, the method comprising: 



receiving, by the first UE, from a network, sidelink resource information on a set of transmission resources for a sidelink data; receiving, by the first UE, from the network, uplink resource information to report Hybrid automatic repeat request (HARQ)-acknowledgment (ACK) information; 

repeatedly transmitting, by the first UE, to a second UE, the sidelink data using the set of transmission resources; and 

transmitting, by the first UE, to the network, the HARQ-ACK information generated based on a plurality of feedback received from the second UE, wherein the plurality of the feedback corresponds to the sidelink data repeatedly transmitted, and wherein the HARQ-ACK information is transmitted at a transmission time that is after a last time resources in the set of transmission resources.

Claims 20-32

Claims 1-6


Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 30 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 30 recites: “A computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations,…..”.

Step 1: Statutory Category
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, signal per se. Claim 30 recites a “computer readable storage medium”, however; Applicant’s specification does not limit the “computer readable storage medium” to be only a non-transitory storage medium, thus; it could include “signal” as a storage medium. As such, claim 30 does not fall within at least one of the four categories of patent eligible subject matter because the claim does not include hardware elements in the body of the claim as required by MPEP 2106(I). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panteleev et al. (US 2018/0206176 A1)

As per claim 19, Panteleev discloses “A method for transmitting Hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information by a first user equipment (UE) in wireless communication system, the method comprising: receiving, from a base station (BS), first information related to a sidelink resource set including a plurality of sidelink time resources;” [(fig. 4 and par. 0070), step 7: The eNB 102 transmits an indication of uplink (UL), downlink (DL) and/or sidelink (SL) radio resources to be used by the Remote UE 106 and/or Relay UEs to communicate with the eNB 102. The indicated radio resources may be on a sidelink interface between the remote UE 106 and one of the relay UEs in the case that a relay path is selected;] “transmitting, to a second UE, one or more sidelink data channels based on the sidelink resource set;” [(fig. 4 and par. 0072), step 9: The first relay UE 104a may then transmit the data to the remote UE 106 via the sidelink interface for reception by the remote UE using the indicated radio resources;] “and transmitting, to the BS via an uplink resource, the HARQ-ACK information based on the one or more sidelink data channels, wherein the uplink resource is after a last sidelink time resource in the sidelink resource set” [(fig. 4 and par. 0074), step 11: The remote UE 106 may then transmit sidelink HARQ ACK/NACKs for the received data back to the eNB 102 and/or first relay UE 104a; (fig. 4: step 11), the relay UE 104a can forward the sidelink HARQ ACK/NACKs to the eNB 102. (fig. 7c and par. 0156), According to the arrangement of FIG. 7c the HARQ ACK/NACK may be sent in two stages: 1) To the Relay UE 706, 2) Forwarded by Relay UE 710. In this case, the transmission may be acknowledged on both hops and on overall path.]

As per claim 20, Panteleev discloses “The method of claim 19,” as [see rejection of claim 19.] “further comprising: receiving, from the BS, second information related to a plurality of uplink resources including the uplink resource” [(fig. 4 and par. 0070), step 7: The eNB 102 transmits an indication of uplink (UL), downlink (DL) and/or sidelink (SL) radio resources to be used by the Remote UE 106 and/or Relay UEs to communicate with the eNB 102.]

As per claim 21, Panteleev discloses “The method of claim 19,” as [see rejection of claim 19.] “further comprising: receiving, from the second UE, feedback information for the one or more sidelink data channels” [(fig. 4 and par. 0074), step 11: The remote UE 106 may then transmit sidelink HARQ ACK/NACKs for the received data back to the eNB 102 and/or first relay UE 104a; (fig. 4: step 11), the relay UE 104a can forward the sidelink HARQ ACK/NACKs to the eNB 102. (fig. 7c and par. 0156), According to the arrangement of FIG. 7c the HARQ ACK/NACK may be sent in two stages: 1) To the Relay UE 706, 2) Forwarded by Relay UE 710. In this case, the transmission may be acknowledged on both hops and on overall path.]

As per claim 22, Panteleev discloses “The method of claim 21,” as [see rejection of claim 21.] “wherein the HARQ-ACK information is generated based on the feedback information” [(fig. 4 and par. 0074), step 11: The remote UE 106 may then transmit sidelink HARQ ACK/NACKs for the received data back to the eNB 102 and/or first relay UE 104a; (fig. 4: step 11), the relay UE 104a can forward the sidelink HARQ ACK/NACKs to the eNB 102. (fig. 7c and par. 0156), According to the arrangement of FIG. 7c the HARQ ACK/NACK may be sent in two stages: 1) To the Relay UE 706, 2) Forwarded by Relay UE 710. In this case, the transmission may be acknowledged on both hops and on overall path.]

As per claim 23, Panteleev discloses “The method of claim 19,” as [see rejection of claim 19.] “wherein the one or more sidelink data channels are for one Transport Block (TB)” [(fig. 4 and par. 0072), step 9: The first relay UE 104a may then transmit the data to the remote UE 106 via the sidelink interface for reception by the remote UE using the indicated radio resources;]

As per claims 24-28, as [see rejection of claims 19-23.]
As per claims 29-32, as [see rejection of claim 19.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
FENG (US 2018/0351723 A1)
Fujishiro et al. (US 2015/0180635 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463